Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 7/29/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,745,400) in view of Hsieh (US 2015/0299427).
The rejection is adequately set forth in paragraph 2 of Office action mailed on 5/2/2022 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that it would not have been obvious to one of ordinary skill in the art to substitute the melamine of Nakao with the hydroxylamine of Hsieh because Nakao uses melamine as a polymerization catalyst deactivating agent and Hsieh adds hydroxylamine after polymerization.
	The examiner disagrees with the characterization argued by applicant.  Nakao discloses that adding the basic compound (i.e., melamine) to a “collected polyacetal and then subjecting the resultant mixture to a melt-kneading treatment to deactivate the non-volatile protonic acid” (abstract).  Therefore, Nakao clearly discloses adding the melamine after polymerization.  Nakao also discloses that the basic compound (i.e., melamine) is used to deactivate or stabilize the unstable terminal ends of the polyacetal copolymer (col. 15, lines 56-62).  Similarly, Hsieh discloses that the hydroxylamine is added to stabilize radicals in polyacetal (paragraphs 0009 and 0039).  Therefore, both the melamine of Nakao and the hydroxylamine of Hsieh perform the same function of stabilizing the polyacetal.  Because Nakao does not limit the basic compound (col. 14, lines 5-7), it would have been obvious to one of ordinary skill in the art to utilize the hydroxylamine of Hsieh as an effective basic compound of Nakao.

Applicant also argues that neither Nakao nor Hsieh discloses problems relating to formaldehyde production or reducing formaldehyde odor.
	While neither Nakao nor Hsieh discloses formaldehyde reduction, case law holds that “[a]s long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”  In re Beattie, 974 F.2d 1309, 132 (Fed. Cir. 1992).  Therefore, the combination of Nakao and Hsieh is proper.	

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn